FILED
                           NOT FOR PUBLICATION
                                                                             JAN 10 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NBCUNIVERSAL MEDIA, LLC; et al.,                 No.   17-56077

              Petitioners-Appellees,             D.C. No.
                                                 2:17-cv-01404-JAK-MRW
 v.

ROGER PICKETT,                                   MEMORANDUM*

              Respondent-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                     Argued and Submitted December 7, 2018
                              Pasadena, California

Before: IKUTA and N.R. SMITH, Circuit Judges, and STEEH,** District Judge.

      Roger Pickett, a former employee of NBCUniversal Media, LLC

(NBCUniversal), filed suit against Universal City Studios, LLC, NBCUniversal,

and Mark Higginbotham (NBCUniversal’s Director of Labor Relations) in Los


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable George Caram Steeh III, Senior United States District
Judge for the Eastern District of Michigan, sitting by designation.
Angeles Superior Court alleging state law claims, including multiple violations of

California’s Fair Employment and Housing Act (FEHA), Cal. Gov. Code §§

12900–12996. Soon thereafter, the named defendants filed a “Complaint and

Petition for Order Compelling Arbitration” in federal district court. The Complaint

alleged subject matter jurisdiction based on the Federal Arbitration Act (FAA), 9

U.S.C. § 4, and Section 301 of the Labor Management Relations Act (LMRA),

which allows “[s]uits for violation of contracts between an employer and a labor

organization . . . [to] be brought in any district court.” 29 U.S.C. § 185(a).

NBCUniversal alleged that Pickett’s state court action constituted a breach of the

collective bargaining agreement (CBA) between NBCUniversal and Pickett’s

union, because the CBA contained a mandatory arbitration clause that covered

Pickett’s state law claims.

      The district court granted NBCUniversal’s motion to compel arbitration,

stating that Pickett was compelled to arbitrate all of the claims advanced in the

state action. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




                                           2
      1.     Pickett’s briefing challenged the district court’s basis for subject

matter jurisdiction, but he conceded the issue during oral argument.1 Nevertheless,

we have a sua sponte obligation to assess the district court’s jurisdiction. Herklotz

v. Parkinson, 848 F.3d 894, 897 (9th Cir. 2017). The district court here had

subject matter jurisdiction to hear a claim for a violation of a CBA under Section

301 of the LMRA. See 29 U.S.C. § 185(a); United Steelworkers of Am. v. Warrior

& Gulf Navigation Co., 363 U.S. 574, 577–78 (1960); Painting & Decorating

Contractors Ass’n of Sacramento, Inc. v. Painters & Decorators Joint Comm. of

the E. Bay Ctys., Inc., 707 F.2d 1067, 1071 (9th Cir. 1983).



      1
        Pickett also conceded three other issues, which we decline to address: (1)
whether compelling the submission of state claims to arbitration is a remedy
available under Section 301; (2) whether the district court properly exercised its
discretion in granting this relief in light of pending state proceedings, see Davis v.
Passman, 442 U.S. 228, 239–40 n.18 (1979) (explaining jurisdiction, cause of
action, and relief are different concepts); Avco Corp. v. Aero Lodge No. 735, Int’l
Ass’n of Machinists & Aerospace Workers, 390 U.S. 557, 561 (1968) (“The nature
of the relief available after jurisdiction attaches is, of course, different from the
question whether there is jurisdiction to adjudicate the controversy.”); and (3)
whether the district court abused its discretion by retaining jurisdiction (which
might have been inappropriate in light of concerns regarding forum shopping and
the uncontested ability of state courts to order parties to submit pending claims to
arbitration), see Colorado River Water Conservation District v. United States, 424
U.S. 800 (1976); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.
1, 27 n.36 (1983) (overturning a district court’s decision to abstain under Colorado
River rather than adjudicating a motion to compel arbitration under § 4 of the FAA
because, in part, then-controlling state court precedent raised substantial doubt as
to whether a state court would grant the motion to compel).
                                           3
      2.      Ordinary principles of contract law govern the interpretation of CBAs.

CNH Indus. N.V. v. Reese, 138 S. Ct. 761, 763 (2018). A CBA can waive

employees’ rights to bring statutory discrimination claims in court, provided the

waiver is clear and unmistakable. See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247,

257–58 (2009); Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 80 (1998).

Pickett only argues that the CBA’s arbitration provision allows employees to

arbitrate discrimination claims, but does not require arbitration. The word “may”

in the phrase “neither the Union nor any aggrieved employee may file an action or

complaint in court on any claim that arises under [an anti-discrimination clause],

having expressly waived the right to so file” does not mean that an employee can

choose between arbitrating his or her claim and filing suit in court. Followed by

the words “neither” and “nor,” the word “may” means “may not.” The intent of the

parties was made plain. See M & G Polymers USA, LLC v. Tackett, 135 S. Ct. 926,

933 (2015).

      AFFIRMED.




                                          4